           Case 2:20-mj-01718-CRE Document 1-1 Filed 08/21/20 Page 1 of 11



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA

            v.
                                                             Magistrate’s No. 20-1718
 Tylan HUDDLESTON
 Paris DAVIS

                     AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

        I, Special Agent Gregg Frankhouser, being first duly sworn, hereby depose and state as

follows:

        1.          I am a Special Agent with the Federal Bureau of Investigation, and have been so

employed for over eighteen years. Since March 2007, Affiant has been with the Pittsburgh

Division.        In the course of my career I have experience and training involving criminal cyber

investigations and violent crime matters. My experience as an FBI Special Agent has included the

investigations       of violent crimes against children matters, intellectual property violation

investigations, computer intrusion matters, bank robbery and financial crimes, and I have enforced

federal laws prohibiting these offenses.

        2.          This affidavit is submitted for the limited purpose of establishing probable cause to

believe that Tylan HUDDLESTON and Paris DAVIS knowingly filed, or aided and abetted the

filing, of a claim for Pandemic Unemployment Assistance (PUA) benefits that contained

materially false, fictitious, and fraudulent statements, in violation of 18 U.S.C. §§ 1040(a)(2) and

2, and that Tylan HUDDLESTON and Paris DAVIS conspired to commit fraud in connection with

a major disaster or emergency benefit, in violation of 18 U.S.C. § 371. Accordingly, it does not

include every fact known to me in connection with this investigation.
        Case 2:20-mj-01718-CRE Document 1-1 Filed 08/21/20 Page 2 of 11




                                        BACKGROUND

       3.      The United States government has been taking steps to slow the spread of the novel

coronavirus (COVID-19) and to mitigate its impact on the public’s health and economic well-

being. To that end, on March 13, 2020, the President declared the ongoing COVID-19 pandemic

to be an emergency under Section 501(b) of the Robert T. Stafford Disaster Relief and Emergency

Assistance Act.

       4.      On March 27, 2020, the Coronavirus Aid, Relief, and Economic Security Act

(CARES Act) was signed into law. The CARES Act created the PUA program, which provides

unemployment benefits, in the form of money, to individuals              not eligible   for regular

unemployment compensation or extended unemployment benefits.               The PUA program is

administered by the various states, including the Commonwealth of Pennsylvania, but its benefits

are funded in large part by the federal government. PUA benefits are paid in connection with the

President’s declaration that the COVID-19 pandemic constitutes an emergency under the Robert

T. Stafford Disaster Relief and Emergency Assistance Act.

       5.      Section 2104 of the CARES Act also provides for an emergency increase in

unemployment      compensation benefits, referred to as Federal Pandemic Unemployment

Compensation (FPUC). FPUC provides eligible individuals with $600 per week in addition to the

weekly benefit amount they receive from certain other unemployment compensation programs, to

include PUA.

       6.      Individuals are only eligible for PUA benefits if they are both unemployed for

reasons related to the COVID-19 pandemic and available to work. In order to receive benefits, an

individual must file a claim including his or her name, social security number, and address, as well



                                                 2
        Case 2:20-mj-01718-CRE Document 1-1 Filed 08/21/20 Page 3 of 11



as answer the eligibility questions. Individuals who are serving a sentence of incarceration, or who

are detained pending a criminal trial, are neither available for work nor unemployed for reasons

related to the COVID-19 pandemic. As a result, they are not eligible to receive PUA benefits for

the period of their incarceration.

       7.      According to the PUA Portal, the weekly certification process states the following:

               “Payments for PUA are based on a seven-day period from Sunday through

       Saturday. To claim benefits for a week of Pandemic Unemployment, you must file a

       weekly certification. Your weekly benefit claim certifies that for the seven day certification

       period, you: were ready, willing and able to work each day, were seeking full time

       employment as required, did not refuse any job offers or referrals, have reported any

       employment you had during the week and the gross pay or other payments you received.

       Your weekly certification should be completed in a timely manner; a delay in filing may

       result in a delay or denial of your payment.”

       8.      The PUA Portal then requires the filers acknowledgement to the following

statement regarding truthful reporting:

               “Answer all the questions truthfully. Your answers become part of the record of

       your claim. You must report all earnings for the weeks in which you work – even if you

       have not been paid yet. Any information you provide may be verified through

       crossmatching programs. If you fail to report wages or otherwise lie about your eligibility ,

       you should expect to get caught.

               Providing incorrect information, or information on someone other than yourself

       may be considered fraud. False statements are punishable pursuant to 18 Pa. C.S. 4904,

       relating to unsworn falsification to authorities. A person who knowingly makes a false



                                                 3
        Case 2:20-mj-01718-CRE Document 1-1 Filed 08/21/20 Page 4 of 11



       statement or knowingly withholds information to obtain UC benefits commits a criminal

       offense under Section 801 of the Law, 43 P.S. 871, and may be subject to a fine,

       imprisonment, restitution, garnishment of federal tax refunds and loss of future benefits.

               By filing this claim, you acknowledge that you have read the PUA Handbook,

       which includes information about your civil rights under federal law, and that you are

       responsible to abide by the information and instructions in the handbooks.”

       9.      Knowingly making a materially false, fictitious, or fraudulent statement or

representation in connection with an application for Pandemic Unemployment Assistance or

Federal Pandemic Unemployment Compensation benefits violates Title 18, United States Code,

Section 1040(a)(2), which prohibits Fraud in Connection with Emergency Benefits.

                                      PROBABLE CAUSE

       10.     In July of 2020, your affiant received information that suspected fraudulent

Pandemic Unemployment Assistance claims (PUA) were filed in the name of inmates that were

currently incarcerated in the Lawrence County Jail (LCJ).

       11.     The LCJ, located at 111 Milton Street, New Castle, PA 16101, typically houses

more than 100 men and women inmates. LCJ inmates can make local and long-distance phone

calls which are paid for from the inmate’s pre-paid account. Tylan HUDDLESTON is currently

incarcerated at LCJ and has been so since approximately on or about June 5, 2020.

       12.     On or about July 4, 2020, an application for Unemployment Income (UI) was

submitted via the Pennsylvania’s PUA Portal on HUDDLESTON’s behalf.                The application

included HUDDLESTON’s accurate Personal Identifying Information (PII), to include full name,

date of birth, and social security number. Weekly certifications of the benefit then started on July

6, 2020. On July 6, 2020, weekly certifications were completed for each of the 14 preceding weeks



                                                 4
        Case 2:20-mj-01718-CRE Document 1-1 Filed 08/21/20 Page 5 of 11



from April 4, 2020 through July 4, 2020. Weekly certification were then completed over the

subsequent five weeks for the dates of July 11, 2020 through August 8, 2020. Below are the details

of the payments issued to HUDDLESTON:

      Issue Date              Payment Method         Payment Number             Payment Status

 07/07/2020               Debit Card                1134411                  $11,130.00

 07/21/2020               Debit Card                1777500                  $1,590.00

 07/28/2020               Debit Card                2055300                  $795.00

 08/03/2020               Debit Card                2244027                  $195.00

 08/10/2020               Debit Card                2473849                  $195.00



       13.     The application     also included     materially   false, fictitious,   or fraudulent

representations relating to HUDDLESTON’s employment status. The application affirmatively

indicated that HUDDLESTON’s was “unemployed as a direct result of a pandemic or major

disaster”, i.e. COVID-19, that HUDDLESTON’s was “self-employed, business owner, worked

with a religious entity, or a gig worker whose employment was affected by the COVID-19 virus”,

that the date he last performed work was March 30, 2020, and that if offered a job, HUDDLESTON

would be able to accept it.

       14.     On August 7, 2020, at approximately 9:30 a.m., FBI Special Agents actively

participating in this investigation interviewed Paris DAVIS at her home residence located at 10

W. Reynolds Street, New Castle, Pennsylvania. During the interview, DAVIS stated that her

boyfriend, Tylan HUDDLESTON, filed for and received Pennsylvania Unemployment Assistance




                                                5
           Case 2:20-mj-01718-CRE Document 1-1 Filed 08/21/20 Page 6 of 11



(PUA). DAVIS stated that a female by the nickname “Easy E” 1 assisted HUDDLESTON in filing

for PUA. DAVIS stated HUDDLESTON received ten thousand dollars ($10,000) from PUA.

          15.     Later that same morning, at approximately 11:23 a.m., HUDDLESTON, utilizing

the LCJ inmate telephone system, made an outgoing call to DAVIS, from phone number (724)

730-5110. Below are partial transcriptions of the approximately 20-minute communication that

occurred (PD = Paris Davis; TH = Tylan Huddleston; U/I: Unintelligible):

          PD:     You know what the fuck I was in here doing? Sitting here with the FBI. Fuckin
                  around with this fuckin unemployment.
          TH:     For real?
          PD:     I also just called ahh umm Eileen, I told her, I don’ know what the fuck but uh uh.
                  I’m not goin ta jail for fuckin nobody. And I’m not getting caught up in no shit.

                                                         ---

          PD:     They asked me like, did someone file for you (TH)? An I’m like yeah, but I didn’t,
                  of course didn’t tell em’ the name.

                                                         ---

          PD:     They asked me who filed our stuff? Of course I didn’t tell em, I was jus’ like
                  somebody named “Easy” that’s all I know. They’re like well do you know her? An
                  I’m like no, I met her at umm, at a pub or place like “El Cap”. I said, she sat down
                  to help me da da da an help him. An they’re like ohh ok, well where is he at? An I
                  was like umm in jail, like, like I didn’t know what to say like. An they’re like oh
                  ok, they just asked me a whole bunch of different questions.
          TH:     Whaat?
          PD:     An that’s why I’m not doing that shit no more, an that’s on you like “no still file”.
                  Fuck that! An that’s, like I told you. What did I tell you?
          TH:     Word
          PD:      That shits gonna fall back on who? Me!
          TH:     Word

                                                         ---

          TH:     What… that is crazy.
          PD:     An Eileen, I jus off tha phone with her an she’s like well they can’t arrest
                  everybody. That’s not what he said.

                                                         ---

1
    As explained further below, “Easy E” was later identified by DAVIS as Eileen Bower

                                                     6
Case 2:20-mj-01718-CRE Document 1-1 Filed 08/21/20 Page 7 of 11




TH:   So what else they ask about me?
PD:   They was just like, oh did he file for un-unemployment and I was like yeah I said.
      But, but I jus’ told them your stuff was just being processed. An U/I of course you
      did get your money, an I was like, he finally end up getting his.

                                             ---

PD:   If your jail already, that was fraudulent. An I was like well I did not know that.
TH:   Right
PD:   So again, don’t even go sayin nothing to nobody else.

                                             ---

TH:   Man look, I’m, I’ma bout to tell you this though. First of all, take that money out
      your bank account, because they’re gonna freeze your bank account. So, did my
      money go to my bank account yet?
PD:   I don’t know, I haven’t went there.
TH:   When is you gonna find out if my money went to my bank account?
PD:   I’ll call today
TH:   They’re gonna freeze them accounts.

                                             ---

TH:   Listen, you can, you gotta take your money out the bank and like I would do it today
      if I was you for real for real. Cause if, once they freeze the accounts how you goin
      feed your girls an how you gonna… put that shit somewhere like, where you put
      my money last time in the safe.
PD:   Mmhmm
TH:   That’s what you need to do, go take that shit out. All that shit, every last penny and
      go put that shit in the safe. And then you gotta check an see what’s going on with
      my money. My money shoulda landed, my, that was like two and a half, three weeks
      ago.
PD:   That was not no two and a half, three weeks ago
TH:   Paris, my money, can you, you sent me that email July 23rd. Unless you didn’t put
      my money in the bank the time you said you did.
PD:   U/I real quick.
TH:   When’d you put my money in the bank?
PD:   I gotta go through an see Ty, I mean my minds just everywhere right now. I’m just
      so U/I
TH:   Yeah but, I’m jus sayin, you gotta get on top because, that’s… no, you gotta get on
      top of this shit. Go pull that money outta the bank, go see where my shit is at, go
      see if it’s still on the card or not, or go see if it’s in my bank. Go run an get my bank
      card and go see if it’s in the bank, go pull my shit outta the bank, go pull your shit
      outta the bank, an all that.



                                         7
        Case 2:20-mj-01718-CRE Document 1-1 Filed 08/21/20 Page 8 of 11



                                                       ---

       TH:      Can you just do one favor for me please?
       PD:      What?
       TH:      Go on that website and see if my money went in my bank an then call that card and
                see how much money is on that card.
       PD:      I just logged into your thing and it still says nothing. But I’ma still go an call em.
       TH:      Well call that card, cause that money gotta be, if it’s not, if that money’s not in that
                bank yet, that was three weeks ago, two weeks ago. If that money’s not on that bank
                it’s in, it’s on that card. It gotta be, it’s either one of the two.

                                                       ---

       TH:      Well listen, besides all that… make sure you get my 3000. Cause it’s not in my
                bank, it’s gotta be on that card. So go check an see what that card, how much is on
                that card. Please.
       PD:      There’s nothing on the card.
       TH:      So where is that, Paris so where is the money at then? If it’s not in my bank an it’s
                not in the card, where is it at?
       PD:      It’s going to your bank. Once they take it off your card it’s going to the bank.


       16.      At approximately 11:44 a.m. HUDDLESTON, utilizing the LCJ inmate telephone

system, made an outgoing call to DAVIS, utilizing (724) 730-5110. Below are partial

transcriptions of the approximately 18-minute communication that occurred (PD = Paris Davis;

TH = Tylan Huddleston; U/I: Unintelligible):

       TH:      So how much did you take off that card?
       PD:      I took all the money off the card.
       TH:      Ok, I understand that. But when you, so, how much, you gave “Darien” a 1000
       right?
       PD:      Mmhmm
       TH:      But you said I should had 3000 right?
       PD:      I didn’t touch the money that she had here, I touched the money that they, was for
                like my, my ah umm… off the card. ‘Member I told you I went to the ATM, I took
                $1000 off an it took off $5 or something like that, so it made me do that.
       TH:      Right
       PD:      But you said give that to “Darien”.
       TH:      Right
       PD:      But all together you didn’t have exactly 8000 Ty, you had like 7000 and some
                change. Of course, I took the lower amount but whatever.
       TH:      Right
       PD:      But umm…


                                                   8
        Case 2:20-mj-01718-CRE Document 1-1 Filed 08/21/20 Page 9 of 11



       TH:     Ok so where is that four, where that five hundred that, you said you didn’t touch
               that money that was at the house, where’s that money that’s at the house then?
       PD:     What do you mean? I sent you three an then the other money U/I “Kwon” gave you.
       TH:     You didn’t send me three U/I
       PD:     Shut up, yes I did.
       TH:     No you did not. Alright, you sent me, you sent me three from your bank account.
               Kwon still never gave you that two.

                                                     ---

       TH:     I said give “Darien” a thousand all together so if you gave “Darien” a thousand off
               the card, ok so that’s 2500, you still should have that 487 that you never touched
               from the bedroom
       PD:     Right
       TH:     Which should be 2987 which is 3000. What are you talking about? You never sent,
               you only sent me 300 one time.

                                                     ---

       TH:     Ok, now listen to me please, it’s Friday. Can you- all I’m askin, I’m not tryin to
               bother you or annoy you, can you just get on top of that? Because they’re gonna
               start freezing your shit. An you need get- find a ride to go get your money outta the
               bank.
       PD:     I need to get a rental, period. I, I keep sayin it but I just don’t cause I don’t wanna
               waste my money. U/I
       TH:     I just gave, I just gave you $200. Go get a rental with that.

                                                     ---

       TH:     That PUA’s in my name so I know they probably gonna be comin up here.
       PD:     They prolly gonna call me, they gonna be wondering how the fuck did you file,
               you’re in jail!
       TH:     An you don’t know! I don’t know.
       PD:     You filed before you went to jail actually so you already in the system.
       TH:     Ohh, yep I filed before I went to jail.
       PD:     But you finally got it when you went to jail
       TH:     Aight, aight. But I ain’t gonna lie, I ain’t got nothin to talk about if they come up
       here.

       17.     On August 12, 2020, FBI Special Agents re-interviewed Davis at her residence,

located at 10 W. Reynolds Street, New Castle, Pennsylvania, regarding her knowledge and

involvement with HUDDLESTON’s PUA Online application and payments. At the onset of the

interview, DAVIS identified an official state photograph of Eileen BOWER, absent biographical


                                                 9
       Case 2:20-mj-01718-CRE Document 1-1 Filed 08/21/20 Page 10 of 11



information, as the person she previously referred to as “Easy E”. At that point, DAVIS conceded

that BOWER informed her and HUDDLESTON about the PUA program, prior to

HUDDLESTON’s incarceration. BOWER then filed the PUA application on behalf of DAVIS and

HUDDLESTON using her laptop computer. DAVIS provided BOWER with HUDDLESTON’s

PII in order to complete the application and to continue to certify the application while

HUDDLESTON was incarcerated at LCJ. In approximately July of 2020, DAVIS took over the

online certification responsibility on behalf of HUDDLESTON.

       18.     HUDDLESTON directed DAVIS to take $1,500 from the debit card issued for PUA

funds and provide it directly to BOWER. During that time, BOWER was out of town and DAVIS

instead gave the money to BOWER’s sister. DAVIS knew that HUDDLESTON received

approximately $11,000 as a result of the PUA benefit, $3,500 of which was given to her.

       19.     In registering, the address “10 W Reynolds Street, New Castle, PA 16101” was

provided as the “Claimant Address,” which is the address that FBI Special Agents know is DAVIS’

residence.

                                         CONCLUSION

       20.     Based on the information above, your affiant submits that there is probable cause

to believe that, on or about July 4, 2020, in the Western District of Pennsylvania, Tylan

HUDDLESTON and Paris DAVIS knowingly filed, or aided and abetted the filing, of a claim for

Pandemic Unemployment Assistance and Federal Pandemic Unemployment Compensation

benefits that contained false, fictitious, and fraudulent statements or representations, in violation

of 18 U.S.C. §§ 1040(a)(2) and 2, and that, on or about July 4, 2020, and continuing thereafter

until on or about August 9, 2020, in the Western District of Pennsylvania, Tylan HUDDLESTON




                                                 10
        Case 2:20-mj-01718-CRE Document 1-1 Filed 08/21/20 Page 11 of 11



and Paris DAVIS conspired to commit fraud in connection with a major disaster or emergency

benefit, in violation of 18 U.S.C. § 371.

        21.    The above information is true and correct to the best of my knowledge, information

and belief.

                                                Respectfully submitted,


                                                /s/ Gregg Frankhouser
                                                GREGG FRANKHOUSER
                                                SPECIAL AGENT
                                                FEDERAL BUREAU OF INVESTIGATION



Sworn and subscribed before me, by telephone
pursuant to Fed. R. Crim. P. 4.1(b)(2)(A)
this 21st day of August, 2020.


______________________________
Honorable CYNTHIA R. EDDY
United States Chief Magistrate Judge




                                               11
